Citation Nr: 0919411	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-02 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from June 1983 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida that declined to reopen the Veteran's 
previously denied claim of service connection for 
schizophrenia.  In an October 2005 decision, the Board found 
that new and material evidence had been submitted, reopened 
the claim, and remanded the claim for additional development.  
The Board subsequently denied the Veteran's claim in a 
September 2007 decision.  

The Veteran appealed the Board's decision denying service 
connection for schizophrenia to the United States Court of 
Appeals for Veterans Claims (Court).  The Veteran's 
representative and VA's General Counsel filed a Joint Motion 
for Remand requesting that the Court vacate the Board's 
decision.  The Court granted this motion in October 2008.  

The Veteran requested and was afforded a hearing before a 
Veterans Law Judge at VA's central office in Washington, DC 
in April 2005.  A written transcript of this hearing has been 
prepared and incorporated into the evidence of record.  The 
Veteran was notified that the Veterans Law Judge that 
conducted his hearing left the Board in an August 2007 
letter, and VA received a letter from the Veteran in August 
2007 indicating that he did not desire a new hearing before 
another Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran contends that he is entitled to service 
connection for schizophrenia.  Additional evidentiary 
development is necessary before an opinion may be offered on 
this matter.  Specifically, a new VA examination is necessary 
to provide an opinion regarding etiology, to include possible 
in-service aggravation, with a sufficient discussion of the 
reasons and bases underlying these opinions  

The Veteran was afforded a VA examination for his 
schizophrenia in February 2007.  The examiner was asked to 
provide an opinion as to whether it was at least as likely as 
not that the Veteran had a psychiatric disability that was 
causally related to his military service.  In response to 
this request, the examiner indicated that the Veteran's 
illness did not appear to be service-connected, noting that 
the Veteran was having difficulties before he entered active 
military service.  It was also noted that military service 
can often unmask dormant schizophrenia, but the examiner 
concluded this was not the case without providing further 
explanation.  No further discussion was provided regarding 
how or why the examiner came to this opinion, and no opinion 
as to possible in-service aggravation was provided at this 
time.  

The record contains additional evidence suggesting that the 
Veteran's disorder may have preexisted his military service.  
The record contains numerous records of psychiatric treatment 
from 1979 and 1980.  While these records do not diagnose the 
Veteran with schizophrenia, they do reflect mood changes, 
suicidal thoughts, and a period of hospitalization.  The 
record also contains a private psychiatric evaluation from 
April 2005 that indicates that the Veteran's psychiatric 
symptoms had their onset upon the Veteran's enlistment into 
the military in 1983.  Therefore, the evidence suggests that 
the Veteran may have had a preexisting mental disorder prior 
to his enlistment with the military.  

For service connection claims involving a preexisting injury 
or disease, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

In the present case, the evidence suggests that the Veteran 
may have had a preexisting psychiatric disorder that was 
aggravated by military service.  There is also an opinion 
suggesting that the Veteran's psychiatric disorder had its 
onset during the Veteran's military service.  However, the 
record does not contain medical opinions supported by a 
discussion of reasons or underlying medical data addressing 
these matters.  Therefore, additional VA examination is 
necessary in this case.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The Veteran should be afforded an 
additional psychiatric examination.  The 
claims file must be made available to the 
physician designated to examine the 
Veteran.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) Is it at least as likely as not that 
the Veteran has schizophrenia, or any 
other psychiatric disorder, that 
manifested during or as a result of his 
military service?  

(b) If the examiner is of the opinion that 
the Veteran had a psychiatric disorder 
prior to enlistment, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
preexisting psychiatric disorder was 
aggravated by military service.  

(c) If the examiner concludes that the 
Veteran had symptoms of a psychiatric 
disorder prior to his enlistment in 
service, the examiner should discuss in 
detail what evidence suggests a 
preexisting psychiatric disorder, and if 
possible, the examiner should opine as to 
what this preexisting disorder was.  

A complete rationale for the opinions 
expressed must be provided.  

2. After completion of the above, the 
claim should be reviewed in light of any 
new evidence.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

